DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
“703” as found in Fig. 7
“1806,” “1807,” “1808,” “1809,” “1810” as found in Fig. 18
“3009” as found in Fig. 30
“3108” as found in Fig. 31
“3304” as found in Fig. 33
“3608” as found in Fig. 36
“3801” as found in Fig. 38.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds a single paragraph of 150 words in length.  Correction is required.  See MPEP § 608.01(b).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  Absence of the word “means” (or “step”) in a claim creates a 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“means for said accounts to mine digital money through soliciting…” in claim 2.
“means for said accounts to mine digital money through participating in sponsor…” in claim 2.
“means for said accounts to mine digital money through selling…” in claim 2.
“means for said accounts to mine digital money through converting…” in claim 2.
“means for said accounts to mine digital money through participating in certain…” in claim 2.
“means to automatically display sponsor…” in claim 3.
“means to automatically compare…” in claim 3.
“means to automatically approve…” in claim 3.
“means to automatically and instantaneously…” in claim 3.
“means to automatically display said…” in claim 3.
“means to
“means to use said digital money to acquire products and services on external…” in claim 4.
“means to process…” in claim 4.
“means to automatically generate summary…” in claim 5.
“means to automatically generate balance…” in claim 5.
“means to automatically generate detailed…” in claim 5.
“means to said accounts to convert…” in claim 5.
“means for said accounts to convert…” in claim 5.
“means for said accounts to borrow…” in claim 5.
“means for said accounts to process…” in claim 5.
“means for accounts …” in claim 6.
“means for said accounts…” in claim 6.
“means for charities…” in claim 6.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, and 15, the claim recites “provide functions for said accounts to mine or acquire digital money through machine operations of soliciting or request sponsorship, interacting with sponsor advertisements, requesting or receiving digital money donations from other accounts, selling and purchasing products and services, converting assets into digital money, participating in certain online events, and the like.”  The phrase and/or “the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Regarding claims 4, 11, and 18, the claim recites “acquire products and services on internal web applications of said service computer system, including Virtual Mail, Assets, Gifts, Consumer-to-Consumer Marketplace, Business-to-Consumer Marketplace, Community, Developer applications and the like.”  The phrase and/or “the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).

Regarding claims 7, 14, and 21, the claim recites “presented on any electronic display devices, including a personal computer, laptop, portable device, and the like.”  The phrase and/or “the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Additionally, dependent claims 2-7, 9-14, and 16-21 are rejected by virtue of their dependence on independent claims 1, 8, and 15. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-7 are drawn to a system, claims 8-14 are drawn to a method, and claims 15-21 are drawn to a medium, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of independent claims 8 and 15) recites/describes the following steps:
“means to automatically transform internal and external website advertising space, online and offline activities and attributes of accounts associated with Internet users and entities on said service computer system into accumulated scores of said accounts to facilitate digital money mining or acquisition;”
“means to automatically provide functions for said accounts to mine or acquire digital money through machine operations of soliciting or request sponsorship, interacting with sponsor advertisements, requesting or receiving digital money donations from other accounts, selling and purchasing products and services, converting assets into digital money, participating in certain online events, and the like;”

“means to automatically provide functions for said accounts to spend said digital money to acquire products and services of internal and external web applications and of physical brick and mortar stores through real-time application interface scripts;”
“means to automatically generate various digital money reports associated with said accounts and to invest or loan out digital money;” and 
“means to automatically factor digital money activity data of said accounts associated with said users into accumulated score calculation to change accumulated scores associated with said accounts.”
These steps, under broadest reasonable interpretation, describe or set-forth determining user completed operations to provide digital currency to a user for use, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any 

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a service computer system” (claims 1, 8, and 15), “said system comprising: at least one processing unit; at least one input device connected to said processing unit; at least one display device connected to said processing unit; at least one database connected to said processing unit;” and “at least one communication link connected to the Internet;” (claim 1). 
The requirement to execute the claimed steps/functions using the “service computer system” (claims 1, 8, and 15), “said system comprising: at least one processing unit; at least one input device connected to said processing unit; at least one display device connected to said processing unit; at least one database connected to said processing unit;” and “at least one communication link connected to the Internet;” (claim 1) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a 
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-7, 9-14, and 16-21 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-7, 9-14, and 16-21 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a service computer system” (claims 1, 8, and 15), “said system comprising: at least one processing unit; at least one input device connected to said processing unit; at least one display device connected to said processing unit; at least one database connected to said processing unit;” and “at least one communication link connected to the Internet;” (claim 1), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-7, 9-14, and 16-21 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-7, 9-14, and 16-21 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-17, and 19-21, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petras et al. (US 2007/0100898 A1), hereinafter Petras. 
Regarding claim 1, Petras discloses a service computer system residing on at least one server (Par. [0165], computer system connected through networks), useful as a digital platform for Internet value exchange to disrupt the traditional days of settlement payment technologies, said system including an instant payment and settlement Digital Money or Digital Currency application (Par. [0166], web application program, software; Par. [0176]) and RAM memory configured to run application programs (Par. [0165], database servers, processors running on computer systems), said system comprising: 
at least one processing unit; at least one input device connected to said processing unit; at least one display device connected to said processing unit; at least one database connected to said processing unit (Par. [0166], database server); at least one communication link connected to the Internet; said processing unit (Par. [0165], processing unit, input device, display device, 
means to automatically transform internal and external website advertising space, online and offline activities and attributes of accounts associated with Internet users and entities on said service computer system into accumulated scores of said accounts to facilitate digital money mining or acquisition; 
means to automatically provide functions for said accounts to mine or acquire digital money through machine operations of soliciting or request sponsorship, interacting with sponsor advertisements, requesting or receiving digital money donations from other accounts, selling and purchasing products and services, converting assets into digital money, participating in certain online events, and the like; 
means to automatically and instantaneously deposit said digital money into said Digital Money application associated with said accounts upon completion of each of said machine operations (Par. [0310], percentage of revenue towards user awards), wherein said digital money deposited is immediately available for use by said accounts (Par. [0369], user rewards account balance of earned accumulated points – computer system configured to execute at least one of); 
means to automatically provide functions for said accounts to spend said digital money to acquire products and services of internal and external web applications and of physical brick and mortar stores through real-time application interface scripts; 
means to automatically generate various digital money reports associated with said accounts and to invest or loan out digital money; and 

Regarding claim 2, Petras discloses the mining or acquiring said digital money, further comprising at least one of: 
means for said accounts to mine digital money through soliciting or requesting sponsorship on internal and external web applications of said service computer system, wherein online activities qualified for sponsorship include but are not limited to said accounts acquiring products and services, obtaining certain reports, and gaining access to use certain fee-based web applications; 
means for said accounts to mine digital money through participating in sponsor advertisements, and requesting or receiving digital money donations from other accounts, wherein donated digital money is automatically deducted from accounts associated with donors and instantaneously deposited into said accounts and immediately available for use upon receiving said donations from said other accounts; 
means for said accounts to mine digital money through selling and purchasing activities, wherein said selling involves instantaneously deposit digital money into said Digital Money application associated with said accounts upon completion of sales and said digital money deposited is immediately available for use by said accounts; and wherein said purchasing activities are integrated with sponsorship links for said accounts to solicit or request digital money sponsorships to instantaneously lower the prices of items to be purchased upon successful sponsorships; 

means for said accounts to mine digital money through participating in certain online events (Par. [0310], percentage of revenue towards user awards), wherein said events are incorporated with sponsorship links for said accounts to solicit or request digital money sponsorships (Par. [0351], sponsorship is solicited from advertisers – comprising at least one of).
Regarding claim 3, Petras discloses wherein digital money sponsorship functions provided by said Digital Money application further comprising at least one of: 
means to automatically display sponsor lists based on descending order of bidding price and the likelihood of obtaining sponsorship for said accounts to select sponsors offering digital money; 
means to automatically compare accumulated scores stored in said accounts with minimum score requirements stored in accounts associated with said sponsors upon receiving sponsorship request input from said accounts; 
means to automatically approve said sponsorships upon receiving sponsorship request input from said accounts, whereby said accumulated scores stored in said accounts meet said minimum score requirements stored in accounts associated with said sponsors; 
means to automatically and instantaneously deduct said digital money from said accounts associated with said sponsors (Par. [0200], advertiser account automatically processed) and deposit said digital money into said accounts associated with sponsorship requestors (Par. 
means to automatically display said sponsor advertisements associated with said sponsors on web pages of said accounts associated with said sponsorship requestors, wherein said web pages include single sign-on web application web pages of said accounts associated with said sponsorship requestors, e-commerce web pages, social networking web pages and other web pages associated with said requestor accounts in said service computer system.
Regarding claim 5, Petras discloses wherein said Digital Money application further comprising at least one of: 
means to automatically generate summary reports of digital money total amounts associated with said accounts within said service computer system, wherein each of said digital money total amounts is the sum of digital money obtained from user activities within said service computer system, digital money from sponsors, digital money donated by other members, digital money earned from purchasing activities, digital money directly purchased by each account, and the like; 
means to automatically generate balance reports of beginning and ending digital money balances associated with said accounts for a reporting period (Par. [0369], Fig. 80, account report is generated for each event and transaction for a given time period, “Last Month” – comprising at least one of); 

means for said accounts to convert digital money into cash, merchandize, or gift cards, and the like; 
means for said accounts to bank or deposit selected amounts of digital money with said service computer system to earn interest to further increase total digital money amount; 
means for said accounts to borrow certain amounts of digital money and pay back borrowed Digital Money with interest on a scheduled basis; and 
means for said accounts to process traditional online payments through said Digital Money application, wherein said traditional online payments include but are not limited to credit card, check, PayPal, and the like.
Regarding claim 6, Petras discloses wherein said Digital Money application further comprising at least one of: 
means for accounts associated with entities to purchase digital money, receive donated digital money from individuals and other entities, and borrow digital money from said service computer system to pay back with interest on a scheduled basis; 
means for said accounts associated with said entities to distribute digital money to targeted accounts associated with users (Par. [0369], user credit card is credited, “deposit said digital money into said accounts associated with sponsorship requestors”), and to display sponsor advertisements on webpages associated with said users upon receiving acceptance clicks from said targeted accounts (Par. [0345], sponsored content displayed), wherein said targeted accounts 
means for charities to collect digital money as donation funds to simplify said charities' manual process of collecting and reconciling cash and check donations.
Regarding claim 7, Petras discloses wherein said system is a new generation online e- commerce and networking system using different computer and human languages (Par. [0022], [0035]), and is presented on any electronic display devices, including a personal computer, laptop, portable device, and the like (Par. [0165], processing unit, input device, display device, communication medium).
Regarding claim 8, Petras discloses a method of providing a digital platform for Internet value exchange to disrupt the traditional days of settlement payment technologies through an instant payment and settlement Digital Money or Digital Currency application residing on a service computer system (Par. [0165], processing unit, input device, display device, communication medium), said method comprising at least one of: 
automatically transforming internal and external website advertising space, online and offline activities and attributes of accounts associated with Internet users and entities on said service computer system into accumulated scores of said accounts to facilitate digital money mining or acquisition; 
automatically providing functions for said accounts to mine or acquire digital money through machine operations of soliciting or request sponsorship, interacting with sponsor advertisements, requesting or receiving digital money donations from other accounts, selling and purchasing products and services, converting assets into digital money, participating in certain online events, and the like; 

automatically providing functions for said accounts to spend said digital money to acquire products and services of internal and external web applications and of physical brick and mortar stores through real-time application interface scripts; 
automatically generating various digital money reports associated with said accounts and to invest or loan out digital money; and 
automatically factoring digital money activity data of said accounts associated with said users into accumulated score calculation to change accumulated scores associated with said accounts.
Regarding claim 9, Petras discloses further comprising at least one of: 
automatically providing functions for said accounts to mine digital money through soliciting or requesting sponsorship on internal and external web applications of said service computer system, wherein online activities qualified for sponsorship include but are not limited to said accounts acquiring products and services, obtaining certain reports, and gaining access to use certain fee-based web applications; 
automatically providing functions for said accounts to mine digital money through participating in sponsor advertisements, and requesting or receiving digital money donations from other accounts, wherein donated digital money is automatically deducted from accounts 
automatically providing functions for said accounts to mine digital money through selling and purchasing activities, wherein said selling involves instantaneously deposit digital money into said Digital Money application associated with said accounts upon completion of sales and said digital money deposited is immediately available for use by said accounts; and wherein said purchasing activities are integrated with sponsorship links for said accounts to solicit or request digital money sponsorships to instantaneously lower the prices of items to be purchased upon successful sponsorships; 
automatically providing functions for said accounts to mine digital money through converting certain assets in an Assets application of said service computer system into digital money, wherein said conversion include but is not limited to converting cash into digital money through buying digital money, converting various assets residing in said Assets application associated with said accounts into digital money through selling or displaying said Assets in digital money amounts; and 
automatically providing functions for said accounts to mine digital money through participating in certain online events (Par. [0310], percentage of revenue towards user awards), wherein said events are incorporated with sponsorship links for said accounts to solicit or request digital money sponsorships (Par. [0351], sponsorship is solicited from advertisers – comprising at least one of).
Regarding claim 10, Petras discloses wherein digital money sponsorship functions provided by said Digital Money application further comprising at least one of: 

automatically comparing accumulated scores stored in said accounts with minimum score requirements stored in accounts associated with said sponsors upon receiving sponsorship request input from said accounts; 
automatically approving said sponsorships upon receiving sponsorship request input from said accounts, whereby said accumulated scores stored in said accounts meet said minimum score requirements stored in accounts associated with said sponsors; 
automatically and instantaneously deducting said digital money from said accounts associated with said sponsors (Par. [0200], advertiser account automatically processed) and deposit said digital money into said accounts associated with sponsorship requestors (Par. [0369], user credit card is credited, “deposit said digital money into said accounts associated with sponsorship requestors”), wherein said digital money is available for immediate spending from said accounts associated with sponsorship requesters (Par. [0369], user rewards account balance of earned accumulated points, users have immediate access to spend accumulated rewards – comprising at least one of); and 
automatically displaying said sponsor advertisements associated with said sponsors on web pages of said accounts associated with said sponsorship requestors, wherein said web pages include single sign-on web application web pages of said accounts associated with said sponsorship requestors, e-commerce web pages, social networking web pages and other web pages associated with said requestor accounts in said service computer system.
Regarding claim 12, Petras discloses wherein said Digital Money application further comprising at least one of: 

automatically generating balance reports of beginning and ending digital money balances associated with said accounts for a reporting period (Par. [0369], Fig. 80, account report is generated for each event and transaction for a given time period, “Last Month” – comprising at least one of); 
automatically generating detailed reports showing digital money of each event or action associated with said accounts and other related reports (Par. [0369], Fig. 80, account report is generated for each event and transaction – comprising at least one of); 
automatically providing functions for said accounts to convert digital money into cash, merchandize, or gift cards, and the like; 
automatically providing functions for said accounts to bank or deposit selected amounts of digital money with said service computer system to earn interest to further increase total digital money amount; 
automatically providing functions for said accounts to borrow certain amounts of digital money and pay back borrowed Digital Money with interest on a scheduled basis; and 
automatically providing functions for said accounts to process traditional online payments through said Digital Money application, wherein said traditional online payments include but are not limited to credit card, check, PayPal, and the like.
Regarding claim 13, Petras discloses wherein said Digital Money application further comprising at least one of: 
means for accounts associated with entities to purchase digital money, receive donated digital money from individuals and other entities, and borrow digital money from said service computer system to pay back with interest on a scheduled basis; 
means for said accounts associated with said entities to distribute digital money to targeted accounts associated with users (Par. [0369], user credit card is credited, “deposit said digital money into said accounts associated with sponsorship requestors”), and to display sponsor advertisements on webpages associated with said users upon receiving acceptance clicks from said targeted accounts (Par. [0345], sponsored content displayed), wherein said targeted accounts are those with high accumulated scores (Par. [0369], Fig. 80, User can cash out accumulated points to credit card account if minimum threshold reached  – comprising at least one of); and 
means for charities to collect digital money as donation funds to simplify said charities' manual process of collecting and reconciling cash and check donations.
Regarding claim 14, Petras discloses wherein said system is a new generation online e- commerce and networking system using different computer and human languages (Par. [0022], [0035]), and is presented on any electronic display devices, including a personal computer, laptop, portable device, and the like (Par. [0165], processing unit, input device, display device, communication medium).
Regarding claim 15, Petras discloses a non-transitory computer readable storage medium storing computer-executable instructions for providing a digital platform for Internet value exchange to disrupt the traditional days of settlement payment technologies through an instant payment and settlement Digital Money or Digital Currency application residing on a 
automatically transforming internal and external website advertising space, online and offline activities and attributes of accounts associated with Internet users and entities on said service computer system into accumulated scores of said accounts to facilitate digital money mining or acquisition; 
automatically providing functions for said accounts to mine or acquire digital money through machine operations of soliciting or request sponsorship, interacting with sponsor advertisements, requesting or receiving digital money donations from other accounts, selling and purchasing products and services, converting assets into digital money, participating in certain online events, and the like; 
automatically and instantaneously depositing said digital money into said Digital Money application associated with said accounts upon completion of each of said machine operations (Par. [0310], percentage of revenue towards user awards), wherein said digital money deposited is immediately available for use by said accounts (Par. [0369], user rewards account balance of earned accumulated points – computer system configured to execute at least one of); 
automatically providing functions for said accounts to spend said digital money to acquire products and services of internal and external web applications and of physical brick and mortar stores through real-time application interface scripts; 
automatically generating various digital money reports associated with said accounts and to invest or loan out digital money; and 

Regarding claim 16, Petras discloses further comprising at least one of: 
automatically providing functions for said accounts to mine digital money through soliciting or requesting sponsorship on internal and external web applications of said service computer system, wherein online activities qualified for sponsorship include but are not limited to said accounts acquiring products and services, obtaining certain reports, and gaining access to use certain fee-based web applications; 
automatically providing functions for said accounts to mine digital money through participating in sponsor advertisements, and requesting or receiving digital money donations from other accounts, wherein donated digital money is automatically deducted from accounts associated with donors and instantaneously deposited into said accounts and immediately available for use upon receiving said donations from said other accounts; 
automatically providing functions for said accounts to mine digital money through selling and purchasing activities, wherein said selling involves instantaneously deposit digital money into said Digital Money application associated with said accounts upon completion of sales and said digital money deposited is immediately available for use by said accounts; and wherein said purchasing activities are integrated with sponsorship links for said accounts to solicit or request digital money sponsorships to instantaneously lower the prices of items to be purchased upon successful sponsorships; 
automatically providing functions for said accounts to mine digital money through converting certain assets in an Assets application of said service computer system into digital 
automatically providing functions for said accounts to mine digital money through participating in certain online events (Par. [0310], percentage of revenue towards user awards), wherein said events are incorporated with sponsorship links for said accounts to solicit or request digital money sponsorships (Par. [0351], sponsorship is solicited from advertisers – comprising at least one of).
Regarding claim 17, Petras discloses wherein digital money sponsorship functions provided by said Digital Money application further comprising at least one of: 
automatically displaying sponsor lists based on descending order of bidding price and the likelihood of obtaining sponsorship for said accounts to select sponsors offering digital money; 
automatically comparing accumulated scores stored in said accounts with minimum score requirements stored in accounts associated with said sponsors upon receiving sponsorship request input from said accounts; 
automatically approving said sponsorships upon receiving sponsorship request input from said accounts, whereby said accumulated scores stored in said accounts meet said minimum score requirements stored in accounts associated with said sponsors; 
automatically and instantaneously deducting said digital money from said accounts associated with said sponsors (Par. [0200], advertiser account automatically processed) and deposit said digital money into said accounts associated with sponsorship requestors (Par. [0369], user credit card is credited, “deposit said digital money into said accounts associated with 
automatically displaying said sponsor advertisements associated with said sponsors on web pages of said accounts associated with said sponsorship requestors, wherein said web pages include single sign-on web application web pages of said accounts associated with said sponsorship requestors, e-commerce web pages, social networking web pages and other web pages associated with said requestor accounts in said service computer system.
Regarding claim 19, Petras discloses wherein said Digital Money application further comprising at least one of: 
automatically generating summary reports of digital money total amounts associated with said accounts within said service computer system, wherein each of said digital money total amounts is the sum of digital money obtained from user activities within said service computer system, digital money from sponsors, digital money donated by other members, digital money earned from purchasing activities, digital money directly purchased by each account, and the like; 
automatically generating balance reports of beginning and ending digital money balances associated with said accounts for a reporting period (Par. [0369], Fig. 80, account report is generated for each event and transaction for a given time period, “Last Month” – comprising at least one of); 

automatically providing functions for said accounts to convert digital money into cash, merchandize, or gift cards, and the like; 
automatically providing functions for said accounts to bank or deposit selected amounts of digital money with said service computer system to earn interest to further increase total digital money amount; 
automatically providing functions for said accounts to borrow certain amounts of digital money and pay back borrowed Digital Money with interest on a scheduled basis; and 
automatically providing functions for said accounts to process traditional online payments through said Digital Money application, wherein said traditional online payments include but are not limited to credit card, check, PayPal, and the like.
Regarding claim 20, Petras discloses wherein said Digital Money application further comprising at least one of: 
means for accounts associated with entities to purchase digital money, receive donated digital money from individuals and other entities, and borrow digital money from said service computer system to pay back with interest on a scheduled basis; 
means for said accounts associated with said entities to distribute digital money to targeted accounts associated with users (Par. [0369], user credit card is credited, “deposit said digital money into said accounts associated with sponsorship requestors”), and to display sponsor advertisements on webpages associated with said users upon receiving acceptance clicks from said targeted accounts (Par. [0345], sponsored content displayed), wherein said targeted accounts 
means for charities to collect digital money as donation funds to simplify said charities' manual process of collecting and reconciling cash and check donations.
Regarding claim 21, Petras discloses wherein said system is a new generation online e- commerce and networking system using different computer and human languages (Par. [0022], [0035]), and is presented on any electronic display devices, including a personal computer, laptop, portable device, and the like (Par. [0165], processing unit, input device, display device, communication medium).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Petras (US 2007/0100898 A1) in view of Antonucci et al. (US 2003/0130895 A1), hereinafter Antonucci.
Regarding claim 4, Petras does not explicitly disclose wherein providing functions for said accounts to spend said digital money further comprising at least one of: means to use said digital money to acquire products and services on internal web applications of said service computer system, including Virtual Mail, Assets, Gifts, Consumer-to-Consumer Marketplace, Business-to-Consumer Marketplace, Community, Developer applications and the like; means to use said digital money to acquire products and services on external web applications associated with said service computer system, whereby said external web applications include but are not limited to online expense, online administration, online office applications and other associated external web applications; and means to process said digital money payments through real-time interface scripts for said users to acquire products and services in participating physical Point of 
Antonucci teaches means to use said digital money to acquire products and services on external web applications associated with said service computer system (Par. [0095], points can be used to redeem products and services), whereby said external web applications include but are not limited to online expense, online administration, online office applications and other associated external web applications (Par. [0091], transfer of acquired digital currency from system to external application).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponsored content system of Petras to include the external currency redemption abilities of Antonucci as a need exists to reduce accounting liabilities of loyalty account balances and provide consumers with new ways to redeem accumulated rewards (Antonucci, Par. [0008]).  Providing the ability to redeem accumulated awards for products and services would enable a sponsored content system to reduce accounting liabilities. 
Regarding claim 11, Petras does not explicitly disclose wherein providing functions for said accounts to spend said digital money further comprising at least one of: automatically providing functions for said accounts to use said digital money to acquire products and services on internal web applications of said service computer system, including Virtual Mail, Assets, Gifts, Consumer-to-Consumer Marketplace, Business-to-Consumer Marketplace, Community, Developer applications and the like; automatically providing functions for said accounts to use said digital money to acquire products and services on external web applications associated with said service computer system, whereby said external web applications include but are not limited to online expense, online administration, online office applications and other associated external 
Antonucci teaches automatically providing functions for said accounts to use said digital money to acquire products and services on external web applications associated with said service computer system (Par. [0095], points can be used to redeem products and services), whereby said external web applications include but are not limited to online expense, online administration, online office applications and other associated external web applications (Par. [0091], transfer of acquired digital currency from system to external application).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponsored content system of Petras to include the external currency redemption abilities of Antonucci as a need exists to reduce accounting liabilities of loyalty account balances and provide consumers with new ways to redeem accumulated rewards (Antonucci, Par. [0008]).  Providing the ability to redeem accumulated awards for products and services would enable a sponsored content system to reduce accounting liabilities. 
Regarding claim 18, Petras does not explicitly disclose wherein providing functions for said accounts to spend said digital money further comprising at least one of: automatically providing functions for said accounts to use said digital money to acquire products and services on internal web applications of said service computer system, including Virtual Mail, Assets, Gifts, Consumer-to-Consumer Marketplace, Business-to-Consumer Marketplace, Community, Developer applications and the like; automatically providing functions for said accounts to use said digital money to acquire products and services on external web applications associated with 
Antonucci teaches automatically providing functions for said accounts to use said digital money to acquire products and services on external web applications associated with said service computer system (Par. [0095], points can be used to redeem products and services), whereby said external web applications include but are not limited to online expense, online administration, online office applications and other associated external web applications (Par. [0091], transfer of acquired digital currency from system to external application).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponsored content system of Petras to include the external currency redemption abilities of Antonucci as a need exists to reduce accounting liabilities of loyalty account balances and provide consumers with new ways to redeem accumulated rewards (Antonucci, Par. [0008]).  Providing the ability to redeem accumulated awards for products and services would enable a sponsored content system to reduce accounting liabilities. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621